
	
		I
		111th CONGRESS
		1st Session
		H. R. 2118
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. McCarthy of
			 California (for himself, Mr.
			 Bachus, Mr. McCotter,
			 Mr. Neugebauer,
			 Mr. Jones,
			 Mr. Lance,
			 Mrs. Capito, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to provide for more detailed repayment procedures for assistance received under
		  the Troubled Asset Relief Program.
	
	
		1.Additional repayment
			 procedures
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is
			 amended by adding at the end the following new section:
				
					137.Additional
				repayment proceduresNot later
				than 15 days after the Secretary is notified by a financial institution that
				such financial institution is prepared to immediately repay all assistance
				received by such institution under this title, the Secretary, in consultation
				with the appropriate Federal banking agency (as such term is defined in section
				3(q) of the Federal Deposit Insurance Act (12 U.S.C. 1813(q))), if any, shall
				either—
						(1)accept such
				repayment; or
						(2)notify such
				institution, in writing, that the individual financial position of such
				institution does not currently permit the repayment of such assistance, and
				include in such notice information detailing steps the institution can take to
				satisfy the Secretary and the appropriate Federal banking agency, if any, that
				the institution is in a position to repay such
				assistance.
						.
			(b)Conforming
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 136 the following new item:
				
					
						137. Additional repayment
				procedures.
					
					.
			
